Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
a la que se une el Juez Pre-sidente Señor Hernández Denton.
La libertad de expresión sobre asuntos de interés pú-blico es cimiento de la democracia, tan importante, quizás, como el sufragio. Sin embargo, la resolución recurrida im-pone sobre el periódico demandado los gastos e inconve-nientes de continuar un litigio sin cumplirse los requisitos constitucionales cuya función es evitar que el espectro de la responsabilidad civil sofoque la expresión sobre temas *770de interés público. Es por ello que nos vemos precisados a emitir esta opinión de conformidad.
I
La pregunta en el caso de marras es si erró el Tribunal de Apelaciones al no expedir un auto de certiorari para revocar una resolución del Tribunal de Primera Instancia, resolución que denegó la desestimación sumaria de una de-manda de libelo contra el periódico El Nuevo Día. Estimó el foro a quo que el ex funcionario, Antonio Cabrero Mu-ñiz,(1) ha cumplido con los requisitos constitucionales de su acción, al menos en esta etapa procesal.
Específicamente, el Tribunal de Apelaciones concluyó que el demandante ha aportado evidencia cuya posible cre-dibilidad justificaría una determinación de que el periódico demandado hizo expresiones difamatorias, falsas y con ma-licia real. Dicha conclusión responde al siguiente razonamiento. Primero, la prueba documental revela ma-nifestaciones del periódico cuyo contenido es potencial-mente falso y difamatorio, manifestaciones hechas, posi-blemente, sin corroboración. Segundo, tal falta investigativa implica que es necesario evaluar la intención del demandado para determinar si hubo malicia real. Ter-cero, el mecanismo de sentencia sumaria debe evitarse cuando la adjudicación depende en gran medida de la evi-dencia testifical y su credibilidad. Por ende, era improce-dente la desestimación sumaria en el caso de autos. Apén-dice, págs. 401-415.
HH
Cabe apuntar, en primer lugar, dos consideraciones que enmarcan nuestra conformidad con la sentencia dictada *771hoy. Primero, este es un caso sobre expresiones relaciona-das con la gestión de un funcionario. A pesar de que existe una diversidad de concepciones jurídicas y filosóficas sobre la naturaleza y el alcance de la libertad de expresión, pocos dudan que tal manifestación política sea acreedora de la mayor protección disponible, y del rol preeminente de la prensa en la diseminación de tales asuntos de alto interés público. Con gran elocuencia, y citamos in extenso, el Juez Asociado Black destacó en Mills v. Alabama, 384 U.S. 214, 218-219 (1966):
Whatever differences may exist about interpretations of the First Amendment, there is practically universal agreement that a major purpose of that Amendment was to protect the free discussion of governmental affairs. This of course includes discussions of candidates, structures and forms of government, the manner in which government is operated or should be operated, and all such matters relating to political processes. The Constitution specifically selected the press, which includes not only newspapers, books, and magazines, but also humble leaflets and circulars, to play an important role in the discussion of public affairs. Thus the press serves and was designed to serve as a powerful antidote to any abuses of power by governmental officials and as a constitutionally chosen means for keeping officials elected by the people responsible to all the people whom they were selected to serve. Suppression of the right of the press to praise or criticize government agents and to clamor and contend for or against change ... muzzles one of the very agencies the Framers of our Constitution thoughtfully and deliberately selected to improve our society and keep it free. (Cita omitida y énfasis nuestro.)
También véanse, e.g.: E. Chemerinsky, Constitutional Law: Principles and Policies, 2da ed., Nueva York, Aspen Publishers, 2002, págs. 896-897 (“There is little disagreement that political speech is at the core of that protected by the First Amendment”); R.A. Smolla, Law of Defamation, 2da ed., St. Paul, Thomsom-West, 2005, Vol. 1, Sec. 1:31, pág. 1-34.14; A. Meiklejohn, The First Amendment is an Absolute, 1961 Sup. Ct. Rev. 245, 256-257.
Por otro lado, no debemos permitir que las circunstan-cias del peticionario determinen el análisis normativo. La opinión disidente reitera las expresiones de Pérez v. El Vo-*772cero de P.R., 149 D.P.R. 427 (1999), sobre el “poder incon-mensurable” de la prensa y su “gran responsabilidad”. Opi-nión disidente, pág. 804. Sin duda son correctas estas aseveraciones, pero su veracidad es producto de su generalidad. Debemos recordar que existen periódicos y medios carentes de un “poder inconmensurable”. La gran mayoría de ciudadanos carece también de tal poder. Por ende, es nuestro deber evaluar la controversia de autos en abstracción de las características del demandado, e.g., que es un periódico reconocido y económicamente sólido, pues la protección que garantiza la Constitución a la prensa no se configura en función del estado financiero del medio.
I-H HH I — I
Partiendo de las consideraciones antes expresadas, en-tendemos que la resolución recurrida y la opinión disidente caracterizan desacertadamente la naturaleza y el conte-nido de la normativa constitucional aplicable. Comenza-mos en esta sección con varios apuntes metodológicos.
A. Las acciones por difamación suscitan un conflicto entre la libertad de expresión y varios intereses relacionados con el derecho a la intimidad. Art. II, Secs. 4 y 8, Const. E.L.A., L.P.R.A., Tomo 1; Pérez v. El Vocero de P.R., supra, 441-442 (1999); Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 327-328 (1994); Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122, 126-128 (1994); Méndez Arocho v. El Vo-cero de P.R., 130 D.P.R. 867, 876-877 (1992); Villanueva v. Hernández Class, 128 D.P.R. 618, 640-641 (1991); Maldonado y Negrón v. Marrero y Blanco, 121 D.P.R. 705, 713 (1988); González Martínez v. López, 118 D.P.R. 190, 192 (1987); Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690-691 (1984); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 421, 427 (1977). Por supuesto, existe una concepción abso-lutista de la libertad de expresión. Sus proponentes sostie-nen que, de surgir un verdadero conflicto entre el derecho de expresión y cualquier otro derecho o interés, debe pre-*773valecer el primero. Véase, por ejemplo, I Smolla and Nimmer on Freedom of Speech Secs. 2:10 y 2:47-2:54, págs. 2-6 y 2-45 a 2-56 (2005). Este Tribunal ha rechazado, correcta-mente, tal doctrina.
Ahora bien, la reconciliación o el balance de derechos o intereses en materia de libre expresión puede lograrse me-diante dos metodologías principales. La primera es un en-foque casuístico que procura hacer el balance más apro-piado según las circunstancias de cada caso. Aquí los conceptos jurídicos, cuyos contenidos varían según los he-chos del caso, sirven para encausar o guiar la discreción judicial. La segunda metodología procura limitar la flexibi-lidad de los conceptos y el ejercicio de discreción judicial. Bajo este enfoque categórico, por ejemplo, una vez se de-termina que el demandante por difamación es un funcio-nario, aplica el mismo requisito de “malicia real”, indepen-dientemente de si se trata del Gobernador o de un alcalde, si el demandado es un particular o un gran periódico, si la publicación fue respetuosa o en extremo ofensiva, etc.(2)
La doctrina moderna indica que el método de análisis predominante ha sido el desarrollo de categorías y reglas. Así, un reconocido tratado estadounidense distingue las metodologías de “absolutism”, “ad hoc balancing” y “heightened scrutiny”. La segunda metodología es muy parecida a lo que hemos denominado “análisis casuístico”. La ter-cera se nutre principalmente del método categórico y cons-tituye lo que se ha considerado “the methodology that dominates contemporary First Amendment jurisprudence”. Smolla and Nimmer, supra, Vol. I, Secs. 2.9-2.12, págs. 2-6 a 2-10.(3)
*774El método categórico impera en el recinto de la difamación. Así lo afirma, por ejemplo, el Tribunal Supremo de Estados Unidos en varias de sus opiniones medulares. Véase Gertz v. Robert Welch, Inc., 418 U.S. 323, 343-344 (1974), y su progenie. Ciertamente, dicho foro ha opinado que el desarrollo de algunos conceptos, tales como el de grave menosprecio a la verdad, sólo puede lograrse caso a caso. Pero su meta ha sido elucidar el contenido de los conceptos jurídicos, pues dicha búsqueda es particular-mente importante en el ámbito de la libertad de expresión, habida cuenta de que “[ujncertainty as to the scope of the constitutional protection can only dissuade protected speech —the more elusive the standard, the less protection it affords”. Harte-Hanks Communications v. Connaughton, 491 U.S. 657, 686 (1989).
Un análisis pausado de nuestra jurisprudencia moderna sobre difamación también revela que la tendencia predo-minante ha sido procurar la elaboración de reglas en vez de la adjudicación ad hoc. Establecimos este enfoque claramente en Torres Silva v. El Mundo, Inc., supra, pág. 421, al examinar y acoger lo dispuesto por el Tribunal Supremo de Estados Unidos en Gertz v. Robert Welch, Inc., supra, al indicar lo siguiente:
Reconociendo ... la tensión que inevitablemente produce la afirmación de un interés social sobre otro, en Gertz v. Robert Welch, Inc., supra, el Tribunal Supremo de los Estados Unidos elaboró una fórmula de conciliación de ambos intereses, el de la libertad de prensa y el de la reputación de la persona. Se ubica el ámbito de uno y otro interés en la naturaleza del “status” de la persona injuriada.
La mayoría de nuestras opiniones posteriores que alu-den al balance de intereses son compatibles con este enfoque.(4) Ojeda v. El Vocero de P.R., supra, pág. 327; Soc. de Gananciales v. El Vocero de P.R., supra, pág. 136; Mén-*775dez Arocho v. El Vocero de P.R., supra, págs. 876-877; Maldonado y Negrón v. Marrero y Blanco, supra, pág. 713. Asi-mismo, la mayoría de nuestras expresiones sobre la necesidad de hacer un balance de intereses, caso a caso, son de limitada aplicabilidad, pues nuestras decisiones se dan en el contexto de figuras privadas y no de figuras pú-blicas como en el caso de autos.(5)
Además de la amplia autoridad jurídica que lo apoya, el método categórico resulta ser el más apropiado, especial-mente tratándose de expresiones sobre la gestión de un funcionario. El estrecho vínculo entre la democracia y la deliberación no exige menos. Debemos recordar que uno de los propósitos principales de la normativa en este campo es evitar el efecto disuasivo que el Derecho podría tener sobre la libre expresión en asuntos de interés público. Véase, e.g., Pérez v. El Vocero de P.R., supra, pág. 445. Ello exige, entre otras cosas, que los ciudadanos tengan un grado razonable de certeza con respecto al significado de los conceptos jurí-dicos pertinentes, así como sus consecuencias procesales. Poco abona a dicha certeza la infinita flexibilización ca-suística de los conceptos, la transmutación de la persona realmente maliciosa en una especie de persona prudente y razonable.
B. Antes bien, las consideraciones expuestas nos lle-van a expresar nuestra preocupación con ciertas expresio-nes de la opinión disidente, cuyo texto podría interpretarse como un endoso del balance de intereses ad hoc en este tipo de controversia.(6) Esta preocupación recibe su más cabal *776demostración cuando la opinión reitera nuestras expresio-nes sobre los deberes de la prensa en Pérez v. El Vocero de P.R., supra, un caso cuyo demandante era figura privada en vez de funcionario. Se dice que, “ ‘[c]on relación a aque-llas noticias con alto potencial de ser difamatorias, los me-dios deben ejercer un grado mayor de diligencia y sopesar los intereses en conflicto’ (Énfasis en el original.(7) Es decir, a mayor grado de potencial difamatorio, mayor será el deber de cuidado y será menor el grado de malicia real que debe probar un demandante.
Las sofocantes consecuencias serían predecibles. Acudi-ría a los tribunales una tropa de funcionarios y figuras públicas alegando que lo que les falta en cuanto a malicia real les sobra en cuanto a potencial difamatorio. Eventual-mente, llegarían casos donde las expresiones habrían sido tan dañinas y tan evidentemente difamatorias que, en su afán de hacer justicia, los tribunales sucumbirían a la ten-tación de atenuar excesivamente el requisito de malicia real, convirtiéndolo en un requisito de mera negligencia.(8)
*777IV
Nuestro ordenamiento establece que un funcionario o una figura pública prevalecerá en su acción por difamación sólo cuando alegue y pruebe que el demandado le causó daños al hacer expresiones difamatorias, falsas y con ma-licia real. Pérez v. El Vocero de P.R., supra, pág. 442; Ojeda v. El Vocero de P.R., supra, págs. 328-329; Garib Bazain v. Clavell, supra, pág. 482; Soc. de Gananciales v. El Vocero de P.R., supra, págs. 135—136; Méndez Arocho v. El Vocero de P.R., supra, págs. 877-878; Villanueva v. Hernández Class, supra, pág. 643; Maldonado y Negrón v. Marrero y Blanco, supra, pág. 715; Ocasio v. Alcalde Mun. de Mau-nabo, 121 D.P.R. 37, 61-62 (1988); González Martínez v. López, supra, págs. 192-193; Soc. de Gananciales v. López, 116 D.P.R. 112, 115 (1985); Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1984); García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978); Torres Silva v. El Mundo, Inc., supra, pág. 427. El recurso de epígrafe exige un análisis de los últimos dos requisitos.
A. Sólo las expresiones falsas dan lugar a una acción por difamación. Corolario conceptual de esta norma es la distinción entre hechos y opiniones, la cual establece e ilus-tra el caso Garib Bazain v. Clavell, supra. Allí, el naturó-pata demandado criticó la gestión de un médico dedicado a los pacientes de S.I.D.A. Expresó, por ejemplo, que “[l]a más elemental honestidad debería impedirle cobrar estas sumas [$250, $500] por desahuciar a los pacientes y en-viarlos al notario y la funeraria”.!9) Garib Bazain v. Cla-*778veil, supra, pág. 493. Explicamos que el único hecho poten-cialmente difamatorio en esta expresión era el de las cantidades cobradas. Lo demás era opinión e hipérbole retórica.
Obsérvese, en particular, que Garib Bazain v. Clavell no caracteriza la referida imputación de deshonestidad como un hecho difamatorio, al considerarla una aseveración cuya certeza “no es susceptible de determinarse con evi-dencia objetiva”. Garib Bazain v. Clavell, supra, pág. 494. A primera vista, este fundamento resulta curioso. ¿No po-día presentarse evidencia objetiva sobre los gastos del con-sultorio médico, las tarifas de otros especialistas, la repu-tación profesional del galeno, etc.? La respuesta es que era distinta la deshonestidad imputada, a saber, cobrar $250 o $500 por servicios médicos que no evitarían las consecuen-cias terminales del S.I.D.A. La honestidad del galeno, pro-bada al palio de los criterios profesionales y comerciales vigentes, no hubiera refutado cabalmente tal manifes-tación.
Vemos así como Garib Bazain v. Clavell, supra, consti-tuye un espacio amplio y vital para la expresión de ideas. Sólo las aseveraciones que admiten una certera refutación mediante evidencia objetiva dan lugar a la acción por difamación.(10)
B. La acción por difamación contra un funcionario o una figura pública exige prueba clara y convincente de que el demandado actuó con malicia real. Veamos algunas ca-racterísticas de este requisito.
*7791. A pesar de su nombre, el concepto “malicia real” no se refiere a la intención del locutor, sino al conocimiento que tuvo. Quien se expresa con malicia real lo hace a sabiendas de que los hechos imputados son falsos o con grave menos-precio a la verdad, incurriendo en el susodicho menospre-cio quien se expresa albergando serias dudas con respecto a la veracidad de los hechos imputados. Ojeda v. El Vocero de P.R., supra, pág. 329; Garib Bazain v. Clavell, supra, págs. 484-485; Soc. de Gananciales v. El Vocero de P.R., supra, pág. 136; Méndez Arocho v. El Vocero de P.R., supra, págs. 877-878; Villanueva v. Hernández Class, supra, págs. 642-643; Soc. de Gananciales v. López, supra, pág. 115; García Cruz v. El Mundo, Inc., supra, págs. 180-181; Torres Silva v. El Mundo, Inc., supra, págs. 421 y 427. Por ende, la prueba de mala voluntad u odio no basta para configurar este requisito. Garib Bazain v. Clavell, supra; García Cruz v. El Mundo, Inc., supra.
Conviene enfatizar que la malicia real es una figura subjetiva. Es decir, la prueba debe establecer que el de-mandado supo la falsedad de lo expresado o tuvo serias dudas al respecto. No basta con probar que el demandado debió tener tal estado subjetivo o que una persona normal lo hubiera tenido. Garib Bazain v. Clavell, supra, pág. 484; García Cruz v. El Mundo, Inc., supra, págs. 180-181.
La prueba de malicia real debe ser clara y convincente. Ello significa, entre otras cosas, que ésta debe surgir de hechos específicos. No basta con afirmar o presumir el es-tado subjetivo del demandado. Además, la determinación de si existe prueba suficiente es una cuestión de estricto derecho. Garib Bazain v. Clavell, supra, págs. 484-485 y 499. Véanse, también: Villanueva v. Hernández Class, supra, págs. 643 y 644-645; Soc. de Gananciales v. López, supra, pág. 115; Clavell v. El Vocero de P.R., supra, pág. 696; Oliveras v. Paniagua Diez, supra, pág. 270; García Cruz v. El Mundo, Inc., supra, págs. 180-181 y 183.
En determinadas circunstancias, el juzgador puede in-ferir la malicia real de los hechos probados. García Cruz v. El Mundo, Inc., supra, pág. 181. Una de las preguntas que *780suscita el recurso de epígrafe es si la falta de investigación, o su deficiencia, podría justificar tal inferencia. Veamos.
2. La falta de investigación no constituye ni basta como prueba de malicia real. Es decir, la ausencia de evidencia tendente a demostrar el estado subjetivo del demandado hace irrelevante cualquier falta investigativa. St. Amant v. Thompson, 390 U.S. 727, 732-733 (1968). Véase, también, New York Times Co. v. Sullivan, 376 U.S. 254, 287-288 (1964).
Aun cuando existe alguna prueba independiente de ma-licia real, sólo ante circunstancias excepcionales se debe considerar la gestión investigativa. En García Cruz v. El Mundo, Inc., supra, pág. 181, señalamos que el grave me-nosprecio a la verdad “no se mide por lo que un hombre razonable prudente hubiese publicado o hubiese investi-gado antes de la publicación”. Incluso, hemos reiterado que las expresiones erróneas son acreedoras de protección constitucional.!11)
Como nuestra jurisprudencia no ha examinado deteni-damente el tipo de corroboración deficiente que permitiría la inferencia de malicia real al palio de nuestra Constitu-ción,!12) acudimos a la casuística del Tribunal Supremo es-*781tadounidense para identificar los mínimos parámetros constitucionales. (13)
En St. Amant v. Thompson, supra, el demandado im-putó cierta conducta delictiva a un oficial del orden público (“deputy sheriff”) en el curso de una campaña electoral. Según el máximo foro estatal, Thompson actuó sin ponde-rar las consecuencias para el demandante, sin conoci-miento personal de los hechos y sin realizar investigación alguna, confiando exclusivamente en las declaraciones ju-radas de una persona cuya reputación por honestidad no surgía del expediente.(14) El Tribunal Supremo resolvió que tales hechos no establecen la malicia real:
Nothing referred to by the Louisiana courts indicates an awareness by St. Amant of the probable falsity of Albin’s statement about Thompson. Failure to investigate does not in itself establish bad faith. ... [T]he most the state court could say was that there was no evidence in the record of Albin’s reputation for veracity, and this fact merely underlines the failure of Thompson’s evidence to demonstrate a low community assessment of Albin’s trustworthiness or unsatisfactory experience with him by St. Amant. St. Amant v. Thompson, supra, págs. 732-733.(15)
En cambio, el caso Harte-Hanks Communications v. *782Connaughton, supra, ilustra las circunstancias que dan lu-gar a la inferencia de malicia real, según el máximo foro federal. Daniel Connaughton, un candidato a un puesto judicial electivo, demandó a un periódico que había respal-dado a su contrincante por unas imputaciones hechas res-pecto una campaña de descrédito alegadamente orques-tada por él en contra de su rival. Específicamente se objetó, entre otras cosas, la publicación de lo siguiente: que él rea-lizó una entrevista grabada con una tal Patsy Stephens y con su hermana Alice Thompson, sobre la conducta delic-tiva de un empleado de su contrincante; que él detuvo la cinta en múltiples ocasiones; que, detenida la cinta, ofreció recompensas por sus declaraciones a las dos hermanas y reveló la intención de chantajear a su rival en la contienda electoral. El periódico citó a Thompson —quien no era la fuente principal y sí su hermana— como su fuente, a quien entrevistó en dos ocasiones, e informó justamente la posi-ción de Connaughton. No obstante, surgía del expediente que las expresiones de Thompson al periódico fueron incompatibles y vacilantes, que los otros seis testigos —vin-culados con Connaughton— negaron rotundamente las im-putaciones contra éste, que el periódico nunca entrevistó a la principal declarante, Stephens, y que tampoco escuchó la grabación para verificar, por ejemplo, si Connaughton había detenido la cinta. El Tribunal resolvió que tales he-chos permitían la inferencia de malicia real. Aún así, ca-racterizó restrictivamente el estándar aplicable:
Although courts must be careful not to place too much reliance on such factors, a plaintiff is entitled to prove the defendant’s state of mind through circumstantial evidence ... and it cannot be said that evidence concerning motive or care never bears any relation to the actual malice inquiry. Thus, we are satisfied that the Court of Appeals judged the case by the correct substantive standard. Harte-Hanks Communications v. Connaughton, supra, pág. 668.
De modo que la mala investigación permite una inferen-*783cia de malicia real sólo en circunstancias excepcionales(16) y con el beneficio de otra evidencia que tienda a demostrar tal malicia.
C. Habida cuenta de las normas expuestas, es preciso destacar nuestra respetuosa preocupación con ciertas ex-presiones de la opinión disidente. Esta comienza su expo-sición del derecho señalando que la libertad de prensa no cobija a quien “deliberadamente [ofrece] sólo la versión de una parte de lo acontecido, que es motivo de debate polí-tico, cuando ello produce una falta de información sobre la totalidad de las versiones vertidas sobre el asunto por las partes involucradas”. Opinión disidente, pág. 795. Este de-ber de informar “cobra mayor importancia” cuando se cues-tiona, “en el debate político, la gestión de un funcionario ...”. Íd., pág. 796. Todo esto responde a que el propósito de la libertad de prensa es informar al pueblo, quien tiene derecho a conocer “todos los ángulos del debate político” sin que se comprometa “la verdad de lo acontecido”. Id.
Un análisis de las expresiones citadas sugiere que se proponen establecer los principios y normas siguientes: (1) son muy distintas la libertad de expresión y la libertad de prensa; (2) el único propósito de la última es informar al pueblo; (3) por ende, la libertad de prensa no protege a quien incumple deliberadamente el deber de informar la posición de todos los partícipes en un debate político, y (4) este deber de informar aplica con mayor rigor cuando se cuestiona la gestión de un funcionario.
Basta con enumerar estas premisas para apreciar que se apartan sustancialmente de la normativa constitucional vigente. Somos conscientes, por supuesto, que el derecho comparado ofrece una variedad de sistemas democráticos, los cuales ostentan normas distintas sobre la libertad de *784expresión. (17) Igual consciencia tenemos de las apreciacio-nes críticas que algunos comentaristas han formulado con respecto a la normativa de New York Times Co. v. Sullivan, supra, y su progenie/18) Nada impide que este Tribunal evalúe tales circunstancias al desarrollar una interpreta-ción crítica, cosmopolita y progresista de nuestra Constitución. Empero, dicha tarea debe ejecutarse sin ob-viar los principios fundamentales de nuestro ordenamiento ni las características sociológicas y jurídicas que nos dis-tinguen de otros países/19) Por ello nos preguntamos —y la pregunta no es retórica— ¿cómo habrá de armonizarse el amplio deber de imparcialidad al que alude la opinión disidente con el principio de stare decisis, con la Primera Enmienda de la Constitución estadounidense y con la cul-tura política de este país?
V
El mecanismo de sentencia sumaria es parte integral de la protección constitucional disponible al demandado en *785casos de difamación. Veamos los contornos de esta norma procesal, cuyo propósito es evitar que la prolongación de los litigios tenga un impacto disuasivo sobre la libertad de expresión. Villanueva v. Hernández Class, supra, págs. 643-644; Oliveras v. Paniagua Diez, supra, pág. 269; García Cruz v. El Mundo, Inc., supra, pág. 182. Véanse, además: Pérez v. El Vocero de P.R., supra, págs. 445-446; Clavell v. El Vocero de P.R., supra, págs. 696-697.
En toda solicitud de sentencia sumaria, incumbe al pro-movente demostrar la procedencia del remedio solicitado. Así, quien solicita la desestimación sumaria de una de-manda por difamación está obligado a establecer que ello procede en derecho. Hay dos formas de lograrlo. Se puede demostrar, en primer lugar, que existen hechos no contro-vertidos capaces de establecer la ausencia de toda causa de acción, ya sea porque se incumplen los requisitos pertinen-tes o se configura una defensa afirmativa. La evidencia por utilizarse consiste en las declaraciones juradas y prueba documental admisible que el promovente someta con su moción o que obren en autos. Pérez v. El Vocero de P.R., supra, pág. 446. Véanse, además: Asoc. Pesc. Pta. Figueras v. Pto. del Rey, 155 D.P.R. 906 (2001); Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001); PFZ Props, Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994); Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994).
La segunda alternativa del demandado promovente es persuadir al tribunal de que su adversario carece de la prueba necesaria para establecer los requisitos de la causa de acción. Es decir, debe establecerse que resulta innecesa-ria la vista en su fondo porque el demandante ha tenido la oportunidad de realizar un adecuado descubrimiento de prueba y, aún así, carece de la evidencia necesaria para demostrar que el demandado le causó un daño al hacer expresiones difamatorias, falsas y con malicia real. Pérez v. El Vocero de P.R., supra, págs. 446-447. Véase, también, Medina v. M.S. & D. Química P.R., Inc., supra, págs. 733-734.
*786Una vez el promovente cumple con su obligación inicial de justificar la desestimación sumaria, la carga probatoria se transfiere al demandante. Cuando la desestimación se haya solicitado debido a la ausencia de una causa de ac-ción, el demandante debe controvertir los hechos pertinen-tes con declaraciones juradas o prueba documental admisible. Si la desestimación se hubiera solicitado por in-suficiencia de la prueba, el demandante está obligado a producir la evidencia que, de ser admitida y creída, proba-ría los elementos constitutivos de la causa de acción. Tam-bién podría establecer la ausencia de un descubrimiento de prueba adecuado. Pérez v. El Vocero de P.R., supra, págs. 448-450.
Es en la segunda etapa procesal reseñada que el meca-nismo de sentencia sumaria adquiere su particular rigor ante una acción por difamación. Adviértase, por ejemplo, que al promovido no le benefician las meras alegaciones de su demanda. Asimismo, el tribunal no examinará el expe-diente evidenciario de la forma más favorable al deman-dante promovido. Pérez v. El Vocero de P.R., supra, pág. 446.
VI
En el caso de autos, la pregunta a dirimir es si el de-mandante, Cabrero Muñiz, logró rebatir la moción de sen-tencia sumaria del periódico demandado. Dicha moción se basó en la ausencia de evidencia capaz de establecer los requisitos aplicables a un funcionario. Para rebatir tal mo-ción de desestimación sumaria, el demandante está obli-gado a establecer una de dos cosas: (1) la ausencia de un proceso adecuado de descubrimiento de prueba y (2) la dis-ponibilidad de evidencia que, al ser admitida y creída, bas-tará para establecer clara y convincentemente los requisi-tos de su causa de acción.
Cabrero Muñiz sostiene que El Nuevo Día publicó seis artículos con expresiones falsas, difamatorias y dañinas, *787obras todas de la periodista Magdalys Rodríguez. Los pri-meros cinco aparecieron publicados el 15,16, 24, 25 y 29 de octubre de 1997, mientras que el sexto figuró en la edición del 2 de diciembre de 1997. Obran en autos, inter alia, un extenso escrito que el demandante sostiene haber prepa-rado mientras era Síndico Especial de la Oficina de Liqui-dación de Cuentas de la Corporación de Renovación Ur-bana y Vivienda, una extensa Moción Solicitando Sentencia Sumaria Parcial de El Nuevo Día, así como las transcripciones parciales de varias deposiciones y de una conversación entre el demandante y la periodista ocurrida el 21 de octubre de 1997.
Hemos examinado la evidencia disponible y no estamos convencidos de que ésta podría cumplir los requisitos constitucionales.
A. Antes de examinar la evidencia específica que ofrece el demandante, conviene adelantar una evaluación general de la controversia planteada para recalcar su tras-cendencia democrática.
El Nuevo Día publicó varias noticias donde se indicó que el demandante y entonces Síndico Especial a cargo de la liquidación de la Corporación de Renovación Urbana y Vi-vienda (CRUV), Cabrero Muñiz, había participado en un esquema de favoritismo y había incumplido con su deber legal de maximizar el valor de los activos a su cargo. La principal evidencia señalada era que dos personas con fuertes vínculos al partido de turno, una de las cuales eva-luó y confirmó el nombramiento del Síndico Especial —mientras fungía como Presidente de la Comisión de Nombramientos del Senado— habían adquirido interés en bienes de la CRUV, bienes que dos o tres meses después valoraron y vendieron a un precio mayor. El demandante no disputa seriamente la identidad de los compradores, sus vínculos y funciones políticas, los precios de las transaccio-nes o valoraciones, etc. Véase, e.g., Apéndice, págs. 287-289 y 296-297. Su evidencia procura establecer principal-mente que una investigación adecuada hubiera revelado *788que las ventas se hicieron conforme a los requisitos de ley y que no hubo la intención de favorecer a persona alguna.
A nuestro juicio, las circunstancias indicadas establecen que el putativo incumplimiento y favoritismo eran una opi-nión, no un hecho refutable con evidencia objetiva. Respe-tuosamente advertimos el riesgo de permitir, ante la apa-riencia de irregularidad, que cualquier ciudadano capaz de inferir su realidad se exponga a un largo y costoso litigio, e incluso, a un fallo condenatorio. En este tipo de caso, las partes han tenido su día en corte: la corte de opinión pública.
Estas expresiones las hacemos con pleno conocimiento de sus consecuencias para los funcionarios y figuras públicas. Evidentemente, la discusión en los medios de nuestro país, no menos que en sus cafetines, hogares y foros afines, puede ser cruel en demasía. Tal es el precio de la igualdad y la libertad política, valores que subyacen la normativa cons-titucional en materia de difamación. Nos expresamos, tam-bién, sin ánimo de juzgar en sentido alguno la conducta del demandante Cabrero Muñiz.
B. Veamos, entonces, la evidencia que ostenta el demandante. De ella no surgen hechos cuya credibilidad podría justificar una determinación de que el demandado incurrió en expresiones difamatorias, falsas y con malicia real.
1. El demandante considera que El Nuevo Día publicó una serie de “mentiras”. Por ejemplo, el 16 de octubre de 1997 se publicó lo siguiente:
El síndico dijo que vendió los apartamentos al precio de ta-sación, que es el requisito de ley. Pero no contestó qui[é]n fue el tasador. Sólo dijo: “un tasador cualificado”. Este diario soli-citó copia de las subastas, pero Cabrero sólo respondió que quien conozca del proceso de ejecución de propiedades sabe que luego se vende en subasta a la misma vez. Apéndice, pág. 193.
El demandante objeta estas expresiones, inter alia, por-que en “ningún momento la periodista ha pedido la *789tasación”. Pero la cita objetada no dice que la periodista solicitó copia de la tasación; dice que solicitó copia de unas subastas. Apéndice, pág. 301.
Este artículo del 16 de octubre ofrece otro ejemplo de las mentiras que imputa el demandante. El periódico señala que, según Cabrero Muñiz, la Oficina del Síndico había publicado unos edictos con relación a determinadas ventas. Luego señala que éste no pudo proveer copias de los edictos porque, según dijo, “eso fue hace cuatro años”. El deman-dante responde, entre otras cosas:
Es una falsa representación decir que no pude proveer copia de los edictos sin importancia solicitados, porque “eso fue hace cuatro años”. La verdadera representación debió ser que caba-llerosamente le atendí a pesar de la limitación de tiempo, no tenía la documentación en mi poder por estar los expedientes de ventas en el [Á]rea de Ventas de la Ave. Barbosa y siendo un asunto viejo requiere de una búsqueda en un expediente legal cerrado. Apéndice, pág. 300.
Evidentemente, aquí la palabra “mentira” adquiere un significado tan amplio que daría al traste con toda función editorial.
Como último ejemplo, veamos el artículo de 25 de octu-bre de 1997. Éste señala, inter alia, que el Director del Banco Gubernamental de Fomento desmintió la asevera-ción del demandante de que se habían vendido sobre $1 billón en propiedades, aseveración que supuestamente hizo Cabrero Muñiz en una entrevista con la periodista cele-brada el 21 de octubre de 1997. Aquél sostiene que ésta publicó a sabiendas un hecho falso: no sólo tenía un listado de todas las ventas, sino que él enfatizó en la entrevista que los $1.3 billones eran el total de liquidación, no de venta, pues incluía una transacción con respecto a los resi-denciales públicos. Apéndice, págs. 224-225, 229-230 y 319. Sin embargo, la transcripción de dicha entrevista re-vela el siguiente intercambio:
PERIODISTA: O sea, que ya se ha vendido casi todo.
LIC. CABRERO: Sí.
PERIODISTA: 1.3 que usted heredó ....
*790LIC. CABRERO: Sí, seguro, de los más, de las más atractivas yo te diría. Apéndice, pág. 213.
El demandante dijo lo que el periódico le imputó. Ade-más, los autos no revelan que sus explicaciones con res-pecto a los residenciales públicos fueran tan claras y enfá-ticas como para justificar la inferencia de que Magdalys Rodríguez tuvo serias dudas al hacer la imputación, como el demandante sugiere.(20) De hecho, la postura del deman-dante resulta imprecisa aún en virtud de la evidencia presentada.(21)
2. A menudo el demandante ofrece declaraciones de las cuales es difícil colegir alguna evidencia de falsedad difa-matoria hecha con malicia real. Por ejemplo, indica que el 22 de octubre de 1997 se comunicó con la periodista y le solicitó que publicara ciertas correcciones, pues ya tenía disponibles las fuentes necesarias para comprender la ver-dad y percatarse de que “había publicado un sinnúmero de mentiras y había tergiversado la verdad en diversas ocasiones”. Añade que insistió posteriormente en la publi-cación de un artículo con su punto de vista, así como una disculpa pública, llegando al extremo de solicitar la inhibi-ción de Magdalys Rodríguez. Sin embargo, en ninguno de estos señalamientos se demuestra que el periódico omitió informar la posición del demandante, quien, ciertamente, *791no está facultado para tomar las decisiones editoriales de El Nuevo Día.(22)
La evidencia del demandante contiene otras declaracio-nes que distan de establecer la existencia de expresiones falsas y difamatorias hechas con malicia real. Por ejemplo, ante una manifestación del periódico sobre los deberes le-gales del Síndico, objeta el demandante que la periodista “se pone el sombrero de abogada” para “levantar dudas de legalidad” y así “revoca” al Secretario de Justicia y al personal especializado de la Contralor. Es decir, el deman-dante considera que hubo falsedad y malicia real porque la periodista opinó sobre un asunto legal sin haber estudiado Derecho y en aparente contradicción a las opiniones del Secretario de Justicia y de la Contralor. Apéndice, pág. 312.
3. El planteamiento más serio del demandante, postura que acertadamente enfatiza la opinión disidente, es que los autos revelan una decisión del rotativo de no adquirir, me-diante el cotejo de las fuentes más obvias, el conocimiento de los hechos que hubieran revelado la falsedad de la in-formación difamatoria.
Ahora bien, la evidencia del propio demandante revela que hubo una investigación. La periodista conversó con él en varias ocasiones, recibió documentos y solicitó otros. También se entrevistó con un funcionario del Banco Guber-namental de Fomento y con ciertos corredores de bienes raíces. El texto de los artículos publicados revela que el periódico examinó al menos parte de la información reci-bida, sin excluir totalmente la que destacó el demandante ni su punto de vista.
Cabrero Muñiz responde que la investigación fue delibe-radamente inadecuada. Su argumento a tales efectos pa-rece ser el siguiente. Primero, los artículos de El Nuevo Día le imputaron haber participado en un esquema me-*792diante el cual personas cercanas al partido de tumo procu-raron su nombramiento como Síndico Especial de la CRUV y luego compraron bienes de dicha entidad sin pagar su verdadero valor. Varios de estos artículos se publicaron después de que el demandante conversara con la periodista y le entregara una serie de documentos. Dicha información demostraba que la obligación legal del Síndico Especial era vender las propiedades por tasación, y que así ocurrió. Por ende, la referida imputación era falsa y reflejó una decisión de no adquirir y publicar la información correcta.
La razón no acompaña al demandante. Su evidencia no demuestra la supuesta decisión de evitar la verdad, sino que revela una diferencia de criterios con la periodista y una serie de imputaciones imprecisas del demandante. Veamos un ejemplo característico. Se comienza con una cita de la noticia publicada el 24 de octubre: “El Síndico de la CRUV, Antonio Cabrero, vendió más de $1,000 millones en propiedades sin anuncios al público y sin cumplir el mandato de ley de maximizar el valor en las ventas.” Luego se señalan los siguientes hechos, inter alia: que la periodista tenía conocimiento de que “la ley y el Regla-mento no requieren publicación de anuncios”; que el regla-mento contempla la facultad de vender por tasación, y que la Oficina de la Contralor había considerado lícitas la venta por tasación en “los procedimientos de venta mencionados”. Apéndice, págs. 311-312.
Los hechos señalados no permiten la inferencia de que hubo una publicación falsa, libelosa y con grave menospre-cio a la verdad. Específicamente, el primer hecho que se-ñala el demandante no contradice la cita objetada, pues ésta no indica que la ley exigía anuncios. Con respecto al segundo hecho, el periódico pudo razonablemente pensar que había la obligación no sólo de vender por tasación, sino de procurar el mejor rendimiento posible. El tercer hecho, además de ser sumamente impreciso, implica falsedad y grave menosprecio a la verdad sólo para quien supone que el visto bueno de la Contralor es punto final a toda discu-sión sobre el cabal cumplimiento de los funcionarios con *793sus deberes. En fin, las contradicciones entre la cita obje-tada y los hechos que destaca el demandante son inexis-tentes o responden a una diferencia de opinión. Ello es claramente insuficiente para evitar que se dicte sentencia sumaria en su contra.
Aún si la evidencia del demandante estableciera la su-puesta decisión de no investigar, el expediente no sugiere que la gestión del periódico fuera tan deficiente como para justificar la inferencia de malicia real. A esta conclusión llegamos sin tener que precisar las faltas investigativas excepcionales que permitirían tal inferencia al palio de nuestra Constitución. Basta con observar que la evidencia del demandante ni siquiera demuestra el tipo de circuns-tancias que observamos en Harte-Hanks Communications v. Connaughton, supra.
En Harte-Hanks Communications v. Connaughton, supra, se recordará, el periódico demandado manifestó que Connaughton realizó una entrevista principalmente con Patsy Stephens, detuvo la grabación en múltiples ocasio-nes para ofrecerle recompensas y reveló su intención de utilizar la información para chantajear a su rival en una contienda electoral. El periódico no escuchó la cinta de gra-bación (la cual estaba disponible), no entrevistó a Stephens y confió en una persona cuyas declaraciones fueron incompatibles, vacilantes y refutadas por los demás testigos (cer-canos al demandante). Todo ello, a pesar de que hubo tiempo para investigar. Gestiones tan sencillas como escu-char la cinta y entrevistar a Stephens —quien era her-mana de la informante— hubieran corroborado u ocasio-nado serias dudas con respecto a los hechos publicados.
La evidencia de Cabrero Muñiz está huérfana de tales circunstancias. No existe una fuente vacilante e incompatible. Varios de los artículos requerían publicación inmediata, como, por ejemplo, el que informó sobre las ale-gaciones del ex representante Francisco Zayas Seijo. No se han identificado precisamente los hechos difamatorios que el periódico publicó a pesar de tener a su disposición el tiempo y las fuentes que permitirían su objetiva *794refutación. Al contrario, la periodista conversó con el de-mandante en varias ocasiones, recibió documentos, solicitó otros, entrevistó a un funcionario del Banco Gubernamen-tal de Fomento, entrevistó a corredores de bienes raíces y examinó al menos parte de la información recibida, sin ex-cluir totalmente la que destacó el demandante ni su punto de vista. En fin, fueran cuales fueran los motivos, las deci-siones deliberadas y las faltas investigativas del periódico, es imposible sostener que la evidencia revelaría su grave menosprecio a la verdad.(23)
3
En virtud de lo antes expresado, estamos conforme con la sentencia dictada por este Tribunal, en la cual se revoca la resolución del foro inferior y se ordena la desestimación de la demanda instada contra El Nuevo Día.
— O —

(1) El demandante, Antonio Cabrero Muñiz, se desempeñaba, al momento de los hechos, como Síndico Especial de la Oficina para la Liquidación de Cuentas de la Corporación de Renovación Urbana y Vivienda.


(2) Somos conscientes de que la distinción postulada, entre el desarrollo de re-glas y la adjudicación caso a caso, en ocasiones revela sutilezas. Evidentemente, las reglas jurisprudenciales tienen que elaborarse caso a caso. Existen conceptos, in-cluso, para los cuales es difícil desarrollar una definición adecuada que disponga de todos los casos.


(3) Véanse, además: L.H. Tribe, American Constitutional Law, 2da ed., Mineóla, Ed. Foundation Press, 1988, Sec. 12-2, págs. 791-794; Rotunda and Nowak, Treatise on Constitutional Law: Substance and Procedure Sec. 20.7, pág. 23 (1992) (“Harlan never advocated an ad hoc balancing. The result of his balancing was a rule of law with precedential effect”).


(4) A modo de excepción, véase Garib Bazain v. Clavell, 135 D.P.R. 475, 486 esc. 4 (1994) (ante el conflicto de los derechos constitucionales, “hay que hacer un balance de intereses al resolver cada caso en particular”).


(5) Véanse: Pérez v. El Vocero de P.R., 149 D.P.R. 427 (1999); González Martínez v. López, 118 D.P.R. 190 192 (1987). También hemos indicado, en el contexto de circunstancias muy especiales, que la definición de los conceptos “figura pública” o “funcionario” sólo puede precisarse mediante el estudio de los hechos particulares del caso. Clavell v. El Vocero de P.R., 115 D.P.R. 685, 695 (1984).


(6) La referida opinión señala que “estos casos requieren del juzgador un deli-cado balance de intereses”. (Énfasis nuestro.) Opinión disidente, pág. 796. Véase Pérez v. El Vocero de P.R., supra. Luego añade que el concepto “grave menosprecio a la verdad” no se puede encerrar en una “definición inflexible”, pues “la determinación de lo que constituye malicia real dependerá de los hechos particulares de cada caso”.


(7) La cita completa es: “ ‘Con relación a aquellas noticias con alto potencial de ser difamatorias, los medios deben ejercer un grado mayor de diligencia y sopesar los intereses en conflicto’. ... Una conducta errática que responda al descuido o a la negligencia, así como un acto u omisión deliberado o intencional, puede destruir reputaciones, la paz y tranquilidad personal y familiar, y hasta poner la seguridad y la vida de personas en grave peligro. La razonabilidad en el proceso de publicación y cotejo de la veracidad de noticias con impacto difamatorio se determinará conforme a las circunstancias particulares de cada caso tomando en consideración la norma antes expresada.” (Énfasis en el original.) Opinión disidente, págs. 802-803, citando a Pérez v. El Vocero de P.R., supra, pág. 452.


(8) Es menester apuntar que la jurisprudencia estadounidense nos ofrece un ejemplo del riesgo a que aludimos. Se trata del caso Dennis v. United States, 341 U.S. 494 (1951). Allí, una pluralidad del Tribunal Supremo modificó la antigua doctrina de “clear and present danger” al resolver que, para determinar si era punible una expresión subversiva, se debía tomar en cuenta la gravedad del peligro. Es decir, a mayor el potencial dañino de la expresión, menor la exigencia de un peligro claro y presente. Esta norma, aparentemente sabia, postulada originalmente por el legen-dario Learned Hand, desapareció rápidamente y ha sido objeto de severas críticas. Ello responde a un hecho casi matemático: habida cuenta de lo terrible que sería la destrucción de nuestro sistema democrático, al “subversivo” siempre le sobra en po-tencial dañino lo que le falta en probabilidad de éxito, y termina, pues, sin protección alguna. Véase, e.g., E. Chemerinsky, Constitucional Law: Principles and Policies, 2da ed., Nueva York, Aspen Publishers, 2002, págs. 961-964.


(9) Las demás expresiones analizadas del demandado fueron las siguientes: (1) “[E]specialista en no saber curar el A.I.D.S. y enviar a sus pobres pacientes a la funeraria!”. (2) “La Medicina es un negocio y un fraude”. (3) “Por lo que sabemos (y sabemos muchas cosas!) el Dr. Jorge Garib está contra nosotros 100% y lo ha mani-festado en mil y una ocasiones porque lo pusimos en ridículo al comentar su famoso libro por lo absurdo y por lo estúpido como obra de un médico”. (4) “A este famoso doctor Jorge Garib se le busca para curar el S.I.D.A., no para hacer diagnósticos inseguros ni dar tratamientos inefectivos. No acepta retos para curar, sólo reco-mienda testamentos y funerarias, ni siquiera un cura. Los gays lo buscan para cu-*778rarse no para sus pompas fúnebres, ni para que se equivoque. Y los médicos no quieren enviarle enfermos para que les cobre y los entierre. Sálvese quien pueda! La medicina es para curar no para despedir el duelo ni hacer llorar a las plañideras. ¿Sí o sí?”. (5) “Embaucó a un público desesperado por curarse de esta llamada terrible enfermedad”. (6) “Ha convertido su oficina en un comercio descarado”. (7) “Esto es el colmo! Ni Girod ni Peñagar[í]cano fueron tan listos ni actuaron con tanta seguridad”. (8) “Los médicos están que trinan ante este caso de megalomanía.” Garib Bazain v. Clavell, supra, págs. 491-492.


(10) Vale la pena añadir que expresamos en Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867, 882 (1992), lo siguiente: “la prensa, en el desempeño de sus funcio-nes, no puede estar sujeta a limitaciones que le impidan hacer conclusiones o infe-rencias razonables de los hechos que día a día informan.”


(11) “Hemos rechazado anteriormente que la libertad de prensa, protegida a su vez mediante el requisito de malicia real, solamente cobije la publicación de infor-maciones correctas. ‘[L]as manifestaciones erróneas son inevitables en la discusión de los asuntos públicos. El propósito de la garantía constitucional es mantener un clima abierto para la discusión franca y vigorosa de los asuntos de interés público y de la conducta y ejecutoria de los funcionarios públicos. ... Por eso, la libertad de prensa incluye tanto la manifestación veraz como la incorrecta ” (Énfasis suplido.) Garib Bazain v. Clavell, supra, pág. 485.


(12) Son relevantes los casos Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 64 (1988), González Martínez v. López, supra, págs. 196-197, y Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432 (1977). Los primeros dos casos se resolvieron con miras al requisito de negligencia. Zequeira Blanco v. El Mundo, Inc., supra, no produjo una opinión certificada de este Tribunal, aunque lo hemos citado posteriormente. Allí el periódico demandado criticó la rebaja de una fianza impuesta a Filiberto Ojeda. Atribuyó la determinación, equivocadamente, al juez de distrito Zequeira Blanco. Instada una demanda por difamación, el periódico solicitó la desestimación sumaria con miras al requisito de malicia real. Acompaño una declaración jurada, suscrita por un Editor de Noticias, quien aseguró haber obtenido la información del vocero oficiad de la Policía, a quien acostumbraba consultar y quien había sido una fuente confiable por muchos años. Al resolver que procedía la desestimación sumaria, des-tacamos la ausencia de alegaciones sobre hechos que demostrarían la malicia real del periódico.


(13) La opinión disidente discute la jurisprudencia de otros tribunales estadounidenses. Con el máximo respeto, observamos que dicha casuística se invoca sin el beneficio de una confrontación con los hechos pertinentes, circunstancia que cobra mayor relieve al sostenerse que el concepto “malicia real” sólo puede precisarse al palio de los hechos particulares de cada caso. Ahora bien, cabe señalar que la jurisprudencia citada no contradice claramente nuestra aseveración de que sólo en circunstancias excepcionales puede invocarse una falta investigativa para establecer determinantemente la malicia real. Por ejemplo, el caso Vandenburg v. Newsweek, Inc., 507 F.2d 1024, 1026 (5to Cir. 1975), se refiere a una investigación que sea “grossly inadequate in the circunstances”. (Énfasis suplido.)


(14) Después de concluir que estos hechos no establecen la malicia real, el Tribunal añade que Thompson tenía motivos razonables para confiar en su fuente. St. Amant v. Thompson, supra, pág. 733.


(15) El Tribunal caracterizó restrictivamente el tipo de evidencia que hubiera bastado, cuando advirtió: “Professions of good faith will be unlikely to prove persuasive, for example, where a story is fabricated by the defendant, is the product of his imagination, or is based wholly on an unverified anonymous telephone call. Nor will they be likely to prevail when the publisher’s allegations are so inherently improbable that only a reckless man would have put them in circulation. Likewise, recklessness may be found where there are obvious reasons to doubt the veracity of the informant or the accuracy of his reports”. St. Amant v. Thompson, supra, pág. 732.


(16) La controversia de autos no requiere una caracterización precisa de cuáles son esas circunstancias al palio de nuestra Constitución.


(17) Véanse, por ejemplo: R.L. Weaver y D.F. Partlett, Defamation, Free Speech, and Democratic Governance, 50 (Núm. 1) N.Y.L. Sch. L. Rev. 57 (2005-2006); R.J. Krotoszynski, Defamation in the Digital Age: Some Comparative Law Observations on the Difficulty of Reconciling Free Speech and Reputation in the Emerging Global Village, 62 (Núm. 1) Wash. & Lee L. Rev. 339 (2005); J.A. Ourvan, Damage Control: Why Japanese Courts Should Adopt a Regime of Larger Libel Awards, 21 N.Y.L. Sch. J. Int’l & Comp. L. 307 (2002); J.Q. Whitman, Enforcing Civility and Respect: Three Societies, 109 (Núm. 6) Yale L.J. 1279 (2000); E.J. Eberle, Human Dignity, Privacy, and Personality in German and American Constitutional Law, 1997 (Núm. 3) Utah L. Rev. 963; S. Fifer y M. Sachs, The Price of International Free Speech: Nations Deal with Defamation on the Internet, 8 DePaul-LCA J. Art & Ent. L. 1 (1997); E.M. Smith, Reporting the Truth and Setting the Record Straight: An Analysis of U.S and Japanese Libel Laws, 14 Mich. J. Int’l L. 871 (1993).


(18) Por ejemplo, véanse: Krotoszynski, supra; D.A. Anderson, Is Libel Law Worth Reforming?, 140 (Núm. 2) U. Pa. L. Rev. 487 (1991); R.A. Epstein, Was New York Times v. Sullivan Wrong?, 53 (Núm. 3) U. Chi. L. Rev. 782 (1986). En cambio, véase: R.L. Weaver y G. Bennett, Is the New York Times “Actual Malice” Standard Really Necessary? A Comparative Perspective, 53 (Núm. 4) La. L. Rev 1153 (1993). Véase, también, Weaver y Partlett, supra.


(19) La importancia del contexto socio-jurídico en el análisis del derecho compa-rado puede apreciarse, por ejemplo, en Whitman, supra-, Eberle, supra, y en Smith, supra.


(20) Cabrero Muñiz destaca que a la pregunta “cuánto tenían en propiedades ustedes para vender”, respondió lo siguiente: “Originalmente, incluyendo los resi-denciales públicos, ... lo que pasa es que estaban los residenciales públicos, los acti-vos ascendían a 1.3 millones [sic].” Luego explicó: “[la cifra] puede ser cerca de $1.3 billones. Eso podemos buscar al Comptroller [sic], pero es por ahí, por $1.3 billones incluyendo los residenciales públicos. Residenciales públicos, eso se hizo una ....” Apéndice, pág. 318.


(21) Cabrero Muñiz señala que las ventas enumeradas en el informe entregado a la periodista alcanzan los $56 millones. También señala, de forma incompatible, que el valor en libros de los residenciales públicos era cerca de $1 billón y $1.3 billones. Apéndice, págs. 319, 225 y 229. Tales expresiones resultan confusas. Por ejemplo, si los residenciales valían $1 billón y las ventas $56 millones, podría entenderse que hubo una exageración de $244 millones en el total de las ventas, circunstancia que apoyaría la imputación esencial del periódico, viz., que el Director del Banco Guber-namental de Fomento contradijo una exageración del Síndico Especial.


(22) Cabe añadir que, a nuestro juicio, los señalamientos números 5, 6 y 8 de la opinión disidente no contienen evidencia independiente de expresiones falsas, difa-matorias y maliciosas.


(23) En vista de las conclusiones a las cuales hemos llegado, no evaluaremos la defensa invocada del informe justo y verdadero.